This is a suit to reform a certain quitclaim deed from plaintiff to defendant, whereby plaintiff conveyed certain *Page 389 
property located in Provo, Utah. It is now alleged that through a mutual mistake, the deed conveyed all of the plaintiff's interest in the property, instead of the            1 one-half interest which should have been conveyed. On the trial the court found the issues in favor of plaintiff, and ordered the deed reformed to convey an undivided one-half interest to defendant, and plaintiff to retain the other half interest. From this judgment defendant appeals. To cancel or reform a deed, the evidence of the mistake must not only preponderate, but must be clear and convincing.
But one question is presented to this court: Is the evidence sufficient to sustain the finding of the trial court that there was a mistake of fact in making the deed it          2 being intended to convey a one-half interest only?
We have examined the record and considered the evidence, as we may do in an equity case, and nothing will be gained by setting forth a detailed summary of the evidence.            3, 4 Suffice it to say that the record by clear and convincing evidence sustains the findings of the trial court, and the judgment appealed from is therefore affirmed. Costs to respondent.
McDONOUGH, TURNER, WADE, and WOLFE, JJ., concur. *Page 390